 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ABEL P. REYES,                                 Case No.: 1:16-cv-00586-DAD-JLT (PC)

12                      Plaintiff,                   ORDER DISCHARGING WRIT OF HABEAS
                                                     CORPUS AD TESTIFICANDUM AS TO
13           v.                                      INMATE JOHNNY QUEZADA, CDCR NO.
                                                     V42893
14    M. FLORES, et al.,
                                                     (Doc. 105)
15                      Defendants.

16

17          On October 16, 2019, the Court issued a writ of habeas corpus ad testificandum

18   commanding the Warden of Salinas Valley State Prison to produce inmate Johnny Quezada,

19   CDCR # V42893, before District Judge Dale A. Drozd for a trial on December 4, 2019. (Doc.

20   105.) On November 18, 2019, the Court continued the trial to a later date. (Doc. 114.) Thus, Mr.

21   Quezada is no longer needed by the Court on December 4, 2019. Accordingly, the Court

22   DISCHARGES the writ of habeas corpus ad testificandum as to this inmate.

23
     IT IS SO ORDERED.
24

25      Dated:     November 26, 2019                         /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
